J-S39023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTONIO LEWIS                              :
                                               :
                       Appellant               :   No. 3587 EDA 2018

            Appeal from the PCRA Order Entered November 15, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0001893-2012


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 28, 2020

        Appellant, Antonio Lewis, appeals from an order entered on November

15, 2018 in the Criminal Division of the Court of Common Pleas of Philadelphia

County that dismissed, without a hearing, Appellant’s petition filed pursuant

to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.          We

affirm.

        We previously summarized the factual history of this case on direct

appeal.

        On the night of August 12 and into the early morning hours of
        August 13, 2011, Andy Love and his wife Danielle went with some
        friends to visit another friend, “Sonny.” They went to [a residence
        on] Levick Street in Northeast Philadelphia. [Mr. Love] had also
        brought along his friends Jovon (“Joon”) and Keenan Commarty,
        and some of his wife's girlfriends.         They sat with Sonny
        reminiscing and drinking, when someone suggested smoking
        marijuana. Around this time, Mr. Love saw three men enter the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39023-20


     house and begin speaking with Sonny; he believed they were
     supplying the marijuana. One of these men walked up to Mr. Love
     and said: “You look like somebody I know,” but Mr. Love insisted
     he did not know the man. [The man] then pulled out a gun and
     told Mr. Love to hand over all of his money. Mr. Love did not take
     this seriously at first and laughed. The man said: “It's not a joke,”
     and shot Mr. Love in the leg. Mr. Love attempted to grab the gun
     from the man and punched him in the face. Then [Mr. Love]
     turned to run from the house. While he was running away he was
     shot again. Mr. Love testified that his arms felt like they had been
     paralyzed following the shots from behind.

     At around 1:30 [a.m.], Officer Michael Smith responded to a
     report of a shooting in the [Levick Street area]. Officer Smith was
     travelling southbound on Frankford Avenue when he observed the
     complainant, Mr. Love, laying in the middle of the road. Mr. Love
     was in and out of consciousness, moaning in pain, and bleeding
     heavily when Officer Smith approached. Officer Smith radioed for
     an ambulance and secured the scene. Two men approached the
     officer and said they were present at the time of the shooting.
     The first witness, who was visibly upset at the time, told the officer
     that the complainant had been robbed and shot. He also gave the
     officer a description of the man responsible for the shooting.

     Mr. Love's wife, Danielle, was not present at the time of the
     shooting. She had left the house briefly with a friend, and, upon
     returning, found police blocking off the area. Before leaving the
     party, Mrs. Love recalled seeing the Appellant in attendance.

     The complainant's sister-in-law, Gina Fehr, visited him in the
     hospital, but was unable to speak to him when she first arrived.
     Her sister, the complainant's wife, told her what had happened
     later. Ms. Fehr knew Sonny from the neighborhood and was
     Facebook friends with him, so she went to his Facebook page. She
     saw pictures of Sonny with some of his friends, including several
     of him with the Appellant. She brought her laptop to the hospital
     to show the pictures to Mr. Love and asked if he recognized
     anyone. Mr. Love became teary-eyed upon seeing the picture,
     and immediately identified the Appellant as the man who had shot
     him. Mrs. Love also recognized the Appellant as having been at
     the party before she left. Ms. Fehr and Mrs. Love then showed
     the pictures to the police, and Ms. Fehr gave a statement about
     her search.


                                     -2-
J-S39023-20


     Detectives Andrew Danks and Christopher Casee were assigned
     to investigate the shooting. In the course of their investigation,
     the detectives wanted to speak to Sonny about the incident, and
     had Mr. Love give Detective Casee's phone number to Sonny
     through Facebook. Sonny called the number, believing he was
     speaking to Mr. Love. Sonny apologized for the incident and told
     Detective Casee: “It wasn't supposed to go down like that.”
     Detective Casee, continuing to pose as Mr. Love, asked Sonny to
     speak with the police and to contact Detective Danks if he knew
     anything about the shooting. Within a half an hour, Sonny called
     back, and after apologizing again, put another man on the phone
     to speak to Detective Casee. The man identified himself as
     “Tone,” which is also the nickname associate[d] with Appellant on
     Facebook. Tone insisted the incident “wasn't supposed to go down
     like that” and said Sonny had nothing to do with the shooting.
     Detective Casee once again asked them to speak to Detective
     Danks, but Sonny never called the detectives.

     While Appellant was in prison awaiting trial, he made several
     [tele]phone calls to friends and family that were recorded. Within
     48 hours of his arrest[,] Appellant made calls repeatedly asking
     others: “You got to stay on him. Yo, stay on Andy. Stay on him,
     get him.” He also asked them to “get him to come off that.”

     In the weeks following the shooting, Mrs. Love was contacted by
     Appellant's girlfriend, Michelle, about the incident and her
     husband's statement. Although [Mrs. Love] had never met
     [Appellant's girlfriend] before, Michelle came to the Love's
     residence five or six times. Mrs. Love was also approached by
     Appellant's mother, who wanted Mr. Love to speak to Appellant's
     attorney. The Appellant's girlfriend also picked up Mr. and Mrs.
     Love and drove them to the preliminary hearing.

     At trial, Mr. Love testified that he has limited use of his right arm
     and continues to feel pain; he has also lost feeling in several
     fingers in his right hand. The injuries have also affected his
     everyday activities, and his relationship with his children.

     [As a result of the shooting incident, Appellant was arrested in
     September 2011. On November 1, 2013, a jury found him guilty
     of attempted murder, aggravated assault, robbery, recklessly
     endangering another person (“REAP”), and a firearms violation.
     On April 28, 2014, the trial court sentenced Appellant to
     consecutive terms of imprisonment of nine and one-half to 30

                                     -3-
J-S39023-20


      years for attempted murder, nine to 18 years for robbery, and five
      to 10 years for the firearm violation, for an aggregate term of 23½
      to 58 years’ imprisonment.]

Commonwealth v. Lewis, 2015 WL 6550970, *1-2 (Pa. Super. 2015)

(unpublished memorandum), appeal denied, 137 A.3d 3 (Pa. 2016).

      Appellant filed timely post-sentence motions, which were denied by

operation of law.   On appeal, this Court affirmed Appellant’s judgment of

sentence on September 14, 2015 and our Supreme Court denied further

review on April 27, 2016.    Appellant’s judgment of sentence became final

90-days later, on July 26, 2016.

      Appellant filed a timely PCRA petition on July 24, 2017, raising two

claims alleging trial counsel’s ineffective assistance and asserting the

existence of a new witness. The Commonwealth moved to dismiss the petition

on May 25, 2018 and Appellant filed a response. On September 28, 2018, the

PCRA court issued notice, pursuant to Pa.R.Crim.P. 907, that it intended to

dismiss Appellant’s petition without a hearing. Thereafter, the court dismissed

Appellant’s petition on November 15, 2018. Appellant filed a timely notice of

appeal on December 3, 2018. Pursuant to Pa.R.A.P. 1925(b), the PCRA court,

on December 6, 2018, directed Appellant to file a concise statement of errors

complained of on appeal. Appellant filed a concise statement on March 11,

2019. The appeal is now ripe for our consideration.

      Appellant’s brief raises the following issues for our review.




                                     -4-
J-S39023-20


       Did the [PCRA] court err by dismissing Appellant’s [petition]
       without a hearing where trial counsel was ineffective for failing to
       object when the prosecutor impermissibly asked the jury to infer
       Appellant’s guilt based on his failure to assert his innocence?

       Did the [PCRA] court err by dismissing Appellant’s [petition]
       without a hearing where trial counsel was ineffective for failing to
       request that the jury be charged that it could consider prior
       inconsistent statements as substantive evidence?

Appellant’s Brief at 2.

       Appellant challenges an order that dismissed his petition for collateral

relief without a hearing. As such, the following standard and scope of review

govern our examination of Appellant’s claims.

       We review an order dismissing a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level. This
       review is limited to the findings of the PCRA court and the evidence
       of record. We will not disturb a PCRA court's ruling if it is
       supported by evidence of record and is free of legal error. This
       Court may affirm a PCRA court's decision on any grounds if the
       record supports it. Further, we grant great deference to the
       factual findings of the PCRA court and will not disturb those
       findings unless they have no support in the record. However, we
       afford no such deference to its legal conclusions. Where the
       petitioner raises questions of law, our standard of review is de
       novo and our scope of review plenary.[1]

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (internal

citations omitted).


____________________________________________


1 Under our rules of criminal procedure, a PCRA court may dismiss a petition
without a hearing upon 20 days’ notice “[i]f the judge is satisfied from [a
review of the petition, the Commonwealth’s answer, and other matters of
record relating to the defendant's claims] that there are no genuine issues
concerning any material fact and that the [petitioner] is not entitled to
post-conviction collateral relief, and no purpose would be served by any
further proceedings[.]” Pa.R.Crim.P. 907(1).

                                           -5-
J-S39023-20


      Both of Appellant’s claims assert that trial counsel was ineffective. Our

Supreme Court previously explained:


      To prevail in a claim of ineffective assistance of counsel, a
      petitioner must overcome the presumption that counsel is
      effective by establishing all of the following three elements, as set
      forth in Commonwealth v. Pierce, 527 A.2d 973, 975–[9]76
      ([Pa.] 1987): (1) the underlying legal claim has arguable merit;
      (2) counsel had no reasonable basis for his or her action or
      inaction; and (3) the petitioner suffered prejudice because of
      counsel's ineffectiveness. Commonwealth v. Dennis, 950 A.2d
      945, 954 ([Pa.] 2008). With regard to the second, reasonable
      basis prong, “we do not question whether there were other more
      logical courses of action which counsel could have pursued;
      rather, we must examine whether counsel's decisions had any
      reasonable basis.” [Commonwealth v. Washington, 927 A.2d
      586, 594 (Pa. 2007)]. We will conclude that counsel's chosen
      strategy lacked a reasonable basis only if [the a]ppellant proves
      that “an alternative not chosen offered a potential for success
      substantially greater than the course actually pursued.”
      Commonwealth v. Williams, 899 A.2d 1060, 1064 ([Pa.] 2006)
      (citation omitted). To establish the third, prejudice prong, the
      petitioner must show that there is a reasonable probability that
      the outcome of the proceedings would have been different but for
      counsel's ineffectiveness. Dennis, supra at 954. We stress that
      boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner's burden to
      prove that counsel was ineffective.

Commonwealth v. Paddy, 15 A.3d 431, 442-443 (Pa. 2011) (parallel

citations omitted).

      In his first claim, Appellant asserts that his petition set forth a valid

claim of ineffective assistance where counsel failed to object when the

prosecutor allegedly urged the jury to infer Appellant’s guilt based upon his

post-arrest silence.    The factual predicate of this claim involves the

prosecutor’s closing argument which addressed certain prison telephone calls


                                      -6-
J-S39023-20


Appellant made to friends and relatives. During these calls, Appellant asked

those individuals to speak with the victim.        Citing Commonwealth v.

Mitchell, 839 A.2d 202 (Pa. 2003), Appellant claims that the prosecutor’s

closing argument “implicated the entirety of Appellant’s post-arrest actions,

including his silence, to create an inference that Appellant’s actions were

inconsistent with that of an innocent person.”        Appellant’s Brief at 11.

According to Appellant, the prosecutor’s impermissible comments upon

Appellant’s post-arrest silence violated Appellant’s constitutional rights and

trial counsel should have objected and requested a curative instruction. See

id.   Moreover, according to Appellant, the PCRA court misapplied the law

prohibiting prosecutorial commentary on a criminal defendant’s post-arrest

silence when it ordered the dismissal of Appellant’s petition without a hearing.

See id. at 12.

      At closing, the Commonwealth made the following argument to the jury

with reference to the prison telephone calls Appellant made to his family

members and friends.

      You got to hear phone calls that [Appellant] made himself. Those
      phone calls took place within the first 48 hours of his arrest. They
      were the first phone calls he made, and in those first phone calls
      [Appellant] said over and over and over again, “You got to stay
      on him. Yo stay on [the victim]. Stay on him, get on him[.”] Is
      that what an innocent person does? “Stay on him. Keep putting
      pressure on him. You need to come up need to get him to come
      up off himself.” Step back from his statement, you know, get him
      to change his script, change his tune, say something different.
      “Yo, stay on him.” [Appellant] tried to control the situation … and
      then after he was arrested, he tried to keep controlling [the
      victim] to stifle his voice to keep him from testifying.”

                                     -7-
J-S39023-20



N.T. Trial, 10/31/13, at 44-45.      The Commonwealth then continued its

argument by contrasting Appellant’s prison telephone calls with what an

innocent person likely would say when contacting relatives after an unjustified

arrest. See id. at 46.

      The PCRA court determined that Appellant’s claim lacked merit since the

Commonwealth’s argument did not implicate Appellant’s right to remain silent.

The court offered the following explanation for its ruling.

      Appellant contends that defense counsel should have requested
      that [the trial court] give a cautionary instruction to the jury
      regarding the Commonwealth’s arguments.                   However,
      [A]ppellant’s argument fails as he is unable to prove that his claim
      has any arguable merit. Simply stated, [A]ppellant’s trial counsel
      had no reason to object to the Commonwealth’s closing statement
      to the jury. The Commonwealth properly argued to the jury that
      [A]ppellant’s [tele]phone calls in prison were not what an innocent
      person would typically say to his family and friends.

      Appellant’s prison telephone calls were introduced into evidence
      to support complainant[‘s] and his wife’s testimony that
      [A]ppellant’s family and friends [pressured] complainant to tell
      the police that someone other than [A]ppellant had shot him. The
      Commonwealth was certainly permitted to argue to a jury that
      these are not the words typically spoken by an innocent man to
      his family and friends.

      Appellant in his [concise statement], cites to Commonwealth v.
      Mitchell, 839 A.2d 202 (Pa. 2003). However, this case is
      distinguishable from Mitchell. In Mitchell, the Court found that
      questions posed by the Commonwealth created an inference that
      the defendant had remained silent from his arrest until trial. In
      the case sub judice, the Commonwealth’s closing argument did
      not implicate [A]ppellant’s silence at any point in time. Rather,
      the Commonwealth simply highlighted to the jury the words
      spoken by the [A]ppellant during his prison [tele]phone call[s] to
      his family. The Commonwealth argued that rather than speak to
      his family about his allegedly unjustified arrest, [A]ppellant chose

                                      -8-
J-S39023-20


      to tell his family members to [pressure] the complainant to change
      his story.

      Further, the crux of [A]ppellant’s defense at trial was that the
      complainant did not know who had shot him and that he was led
      to believe it was [A]ppellant from Facebook pictures shown to him
      at the hospital. The Commonwealth was certainly permitted to
      argue to the jury that rather than tell his family members that he
      was innocent and that [police] had the wrong man, he instead
      chose to demand that [family members] “got to stay on him … get
      on him [complainant].”

      Moreover, [A]ppellant’s involvement in the shooting was already
      placed before the jury during trial by [A]ppellant’s own words
      spoken to Detective Casee when he acknowledged during [a
      telephone call] that “it wasn’t supposed to go down like that.” As
      such, the Commonwealth’s argument was not so much a
      commentary on [Appellant’s] silence but more so what his words
      actually conveyed during those prison [tele]phone calls – his
      involvement in the shooting and attempted murder of the
      complainant.

      The jury was free to decide whether the Commonwealth’s
      argument was persuasive or whether the defense[] contention
      that complainant [] misidentified [Appellant] made more sense in
      light of the evidence presented [at trial].       However, the
      Commonwealth’s argument did not implicate or violate
      [A]ppellant’s Fifth Amendment right to remain silent. Therefore,
      had defense counsel objected to the Commonwealth’s closing
      arguments, such objection would have been overruled by the [trial
      court].

      Accordingly, there is no merit        to   [A]ppellant’s   claim   of
      ineffectiveness in this regard.

PCRA Court Opinion, 10/10/19, at 7-9.

      The PCRA court correctly concluded that Appellant’s first claim alleging

ineffective assistance of counsel is without merit. In particular, Appellant has

not demonstrated that the prosecutor’s closing argument in this case

constituted an improper reference to Appellant’s post-arrest silence.         In

                                     -9-
J-S39023-20


Mitchell, the case on which Appellant primarily relies, the defendant testified

that another individual was the shooter and the Commonwealth, on

cross-examination, posed a series of questions as to why the defendant had

not previously given that information to the police. See Mitchell, 839 A.2d

at 212-213. Our Supreme Court reasoned that the ambiguous timeframe in

the Commonwealth’s questions created an inference that the anticipated

answer would “embrace [the defendant’s] actions from the moment of the

shooting through the time of his arrest and up until the day of trial,” which

constituted an improper reference to the defendant’s post-arrest silence. Id.

at 214. Here, in contrast, the Commonwealth’s closing argument asked the

jury to consider specific statements made by Appellant to his friends and

family members during prison telephone calls placed by Appellant within the

first 48 hours of his arrest. As such, the Commonwealth’s argument focused

the jury’s attention on Appellant’s affirmative verbal communications during

a specified and narrow time period, not on his silence in the aftermath of his

arrest. Under these circumstances, the PCRA court correctly distinguished

this case from the holding in Mitchell and determined that the Commonwealth

did not improperly refer to Appellant’s post-arrest silence. Because the PCRA

court’s legal conclusions are free from error, its findings are supported by the

record, and there were no genuine issues regarding any material fact, we

conclude that the PCRA court properly dismissed Appellant’s first issue without

a hearing.


                                     - 10 -
J-S39023-20


         In his second issue, Appellant contends that the PCRA court erred in

dismissing his claim that “trial counsel was ineffective for failing to ask for a

jury instruction that prior inconsistent statements could be considered as

substantive evidence and [for] failing to object when the trial court merely

instructed the jury that they could only consider prior inconsistent

statement[s] for assessing the weight and credibility of a witness’s testimony.”

Appellant’s Brief at 6. By way of background, the victim testified at trial that

he gave inconsistent testimony at Appellant’s preliminary hearing due to

pressure exerted upon him by Appellant’s friends and family members.

Specifically, the victim explained that, at Appellant’s preliminary hearing, he

was pressured to identify a person named “Charles” as the individual who shot

him. Appellant claims that trial counsel should have asked the court to instruct

the jury that the victim’s prior inconsistent statements at the preliminary

hearing could be used not only for impeachment purposes but also as

substantive evidence that someone other than Appellant perpetrated the

shooting. Further, Appellant points out that implicating another individual as

the shooter was part of defense counsel’s strategy and that the victim’s

identification of an assailant other than Appellant should have been received

by the jury as substantive evidence, consistent with the defense theory at

trial.

         Here, the PCRA court concluded that trial counsel had a reasonable basis

to forgo a request that the jury be permitted to consider the victim’s


                                       - 11 -
J-S39023-20


preliminary hearing testimony as substantive evidence that an individual other

than Appellant perpetrated the shooting. In the alternative, the PCRA court

determined that defense counsel’s actions did not prejudice Appellant. The

PCRA court offered the following explanation for its conclusions.

      Pennsylvania Suggested Standard Criminal Jury Instruction 4.08A
      states in relevant part:

   1. You have heard that a witness [witness’ name] made a statement
      on an earlier occasion that was inconsistent with [his] present
      testimony.

     a. [First Alternative] You may, if you [choose], regard this
        evidence as proof of the truth of anything that the witness
        said in an earlier statement. You may also consider this
        evidence to help you judge the credibility and weight of the
        testimony given by that witness at this trial.

     b. [Second Alternative] You may consider this evidence for
        one purpose only, to help you judge the credibility and weight
        of the testimony given by the witness at this trial. You may
        not regard evidence of an earlier inconsistent statement as
        proof of the truth of anything said in that statement.
        Pa. SSJI (Crim) 4.08A.

      [The trial court] charged the jury using the second alternative
      instruction set forth above, thereby instructing that they were to
      consider complainant’s prior inconsistent statement for credibility
      and weight only. Defense counsel did not request nor object to
      [the trial court’s] decision to instruct the jury using the second
      alternative instruction.

      However, this request, if made by trial counsel, would have
      contradicted the defense strategy at trial. As evidenced by trial
      counsel’s closing argument to the jury, counsel focused
      [A]ppellant’s defense on the complainant’s lack of credibility
      regarding his knowledge of who in fact had actually shot him. Trial
      counsel argued to the jury that complainant was intoxicated at the
      time of the shooting and did not know who shot him and only
      identified [A]ppellant as the shooter because his wife and
      sister-in-law had showed him Facebook pictures of [Appellant].

                                    - 12 -
J-S39023-20


     N.T. [Trial], 10/31/13, at 27-34. In support of this contention,
     trial counsel reminded the jury that the complainant first identified
     [Appellant] as the shooter from Facebook pages while still
     recovering in the hospital and not from an actual police photo
     array. [Id.] at 25.

     Further, during his closing argument, trial counsel argued that if
     the complainant knew the name of the person who shot him as he
     now claims, then why did he not tell his wife [A]ppellant’s name
     from the beginning[?].          Counsel also argued that the
     complainant’s wife’s failure to preserve the note that complainant
     [wrote] identifying [A]ppellant as the shooter was further
     evidence that complainant and his wife were not credible and did
     not know who actually shot [the victim]. [Id.] at 33-34.

     Most importantly, defense counsel, in keeping with his trial
     strategy, did not put forth any evidence of any other possible
     shooter. Thus, trial counsel used the complainant’s inconsistent
     testimony at the preliminary hearing to support [the defense]
     contention that complainant did not really know who shot him and
     that he was not credible when he testified that it was [A]ppellant.
     [A defense] request for [the trial court] to instruct the jury that
     they were free to use complainant’s inconsistent testimony as
     substantive evidence that a man named “Charles” was the shooter
     would have conflicted with counsel’s reasonable trial strategy
     [advocating] that the complainant did not know who [] shot him.
     Therefore, trial counsel had a reasonable basis for not requesting
     that [the trial c]ourt instruct the jury that complainant’s
     inconsistent statement could be used as substantive evidence that
     a person other than [A]ppellant shot the complainant. Thus,
     [A]ppellant cannot meet his burden of proving that defense
     counsel did not have a strategic basis for his actions.

     Moreover, [A]ppellant cannot show the necessary prejudice that
     resulted from [counsel’s] alleged ineffectiveness. At trial, the
     Commonwealth established that[, shortly after being shot,] the
     victim identified [A]ppellant as the shooter to his family and to the
     police [] while at the hospital and then identified him at trial.
     Appellant corroborated the complainant’s identification by
     incriminating himself during his telephone call with Detective
     Casee and by urging his family members to put pressure on the
     complainant.      Thus, there was substantial proof that was
     submitted to the jury that [A]ppellant was in fact the person who
     shot the complainant. Appellant is therefore unable to meet his

                                    - 13 -
J-S39023-20


      burden of proving that a different outcome [likely] would have
      resulted if trial counsel [succeeded in obtaining an instruction
      directing the jury to consider the victim’s prior testimony as
      substantive evidence of a different shooter]. Therefore, there is
      no merit to [A]ppellant’s claim of ineffective assistance in this
      regard.

PCRA Court Opinion, 10/10/19, at 10-12.

      Upon review, we concur in the PCRA court’s conclusions. Preliminarily,

we agree that trial counsel possessed reasonable grounds for his actions and

that the unchosen alternative identified by Appellant did not offer a

substantially greater likelihood of success.    Trial counsel could reasonably

have elected not to highlight the victim’s prior testimony in view of the

evidence showing that it was the product of intimidation. Trial counsel could

also have deemed it more convincing to argue to the jury that the victim’s

identification lacked credibility due to his intoxication rather than concede the

victim’s capacity to identify a different shooter.

      We further agree with the PCRA court’s alternate determination that,

under the circumstances, Appellant was not prejudiced by trial counsel’s

actions. In this case, given the substantial evidence establishing Appellant’s

role as the shooter, defense counsel’s actions do not undermine our

confidence in Appellant’s conviction. In addition, Appellant has not shown a

reasonable probability that the outcome of his trial would have been different

but for counsel's alleged ineffectiveness. As such, we conclude that the PCRA

court correctly dismissed Appellant’s second claim without a hearing.

      Order affirmed.

                                     - 14 -
J-S39023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/20




                          - 15 -